


EXHIBIT 10.1


COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
AMENDED AND RESTATED 2009 INCENTIVE COMPENSATION PLAN
ARTICLE ONE


GENERAL PROVISIONS


I.    PURPOSE OF THE PLAN
This Amended and Restated 2009 Incentive Compensation Plan is intended to
promote the business success and interests of Cognizant Technology Solutions
Corporation, a Delaware corporation, by providing eligible persons in the
Corporation’s service with the opportunity to participate in one or more cash or
equity incentive compensation programs designed to encourage them to continue
their service relationship with the Corporation and to contribute to the
Corporation’s growth and long-term success.
Cognizant Technology Solutions Corporation adopted the 2009 Incentive
Compensation Plan (the “2009 Plan”) on April 15, 2009 subject to stockholder
approval, and the 2009 Plan was approved by the Corporation’s stockholders on
June 5, 2009. The Corporation subsequently approved a first amendment to the
2009 Plan on February 19, 2014, which was approved by the Corporation’s
stockholders on June 3, 2014. The Corporation subsequently approved a second
amendment to the 2009 Plan on September 18, 2014. The 2009 Plan is hereby being
amended and restated to incorporate the plan amendments and to reflect the
effect of the Company’s 2-for-1 stock split on March 7, 2014. This amendment and
restatement of the 2009 Plan is effective as of March 9, 2015.
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.
II.    STRUCTURE OF THE PLAN
A.    The Plan shall be divided into three separate incentive compensation
programs:
-    the Discretionary Grant Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock or stock appreciation rights tied to the value of such Common
Stock,
-    the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock pursuant
to restricted stock awards, restricted stock units, performance shares or other
stock-based awards which vest upon the completion of a designated service period
and/or the attainment of pre-established performance milestones, or such shares
of Common Stock may be issued through direct purchase or as a bonus for services
rendered to the Corporation (or any Parent or Subsidiary), and
-    the Incentive Bonus Program under which eligible persons may, at the
discretion of the Plan Administrator, be provided with bonus opportunities
through performance unit awards and other special cash incentive programs tied
to the attainment of pre-established performance milestones.
B.    The provisions of Articles One and Five shall apply to all incentive
compensation programs under the Plan and shall govern the interests of all
persons under the Plan.


III.
ADMINISTRATION OF THE PLAN

A.    The Compensation Committee shall have sole and exclusive authority to
administer the Plan with respect to Section 16 Insiders. Administration of the
Plan with respect to all other persons eligible to participate in the Plan may,
at the Board’s discretion, be vested in the Compensation Committee or a
Secondary Board Committee, or the Board may retain the power to administer those
programs with respect to all such persons. In addition, administration of the
Plan may, at the Board’s discretion, be vested in a Special Award Committee with
authority to administer the Plan with respect to employees other than Section 16
Insiders and members of such Special Award Committee and to make Awards to such
individuals under the Plan subject to such limitations and other terms and
conditions as the Board shall specify from time to time. Notwithstanding the
foregoing,

A-1





--------------------------------------------------------------------------------




any Awards for one or more members of the Compensation Committee (other than ad
hoc or formulaic Awards made to all or substantially all of the non-employee
Board members on substantially the same basis) must be authorized by a
disinterested majority of the non-employee Board members.
B.    Members of the Compensation Committee or any Secondary Board Committee or
Special Award Committee shall serve for such period of time as the Board may
determine and may be removed by the Board at any time. The Board may also at any
time terminate the functions of any Secondary Board Committee or Special Award
Committee and reassume all powers and authority previously delegated to such
committee.
C.    Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the provisions of the
Plan and any outstanding Awards thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator within the scope of its
administrative functions under the Plan shall be final and binding on all
parties who have an interest in the Plan under its jurisdiction or any Award
thereunder.
D.    Service as a Plan Administrator by the members of the Compensation
Committee or the Secondary Board Committee shall constitute service as Board
members, and the members of each such committee shall accordingly be entitled to
full indemnification and reimbursement as Board members for their service on
such committee. No member of the Compensation Committee, the Special Award
Committee or the Secondary Board Committee shall be liable for any act or
omission made in good faith with respect to the Plan or any Award thereunder.
IV.
ELIGIBILITY

A.    The persons eligible to participate in the Plan are as follows:
(i)    Employees,
(ii)    non-employee members of the Board or the board of directors of any
Parent or Subsidiary, and
(iii)    consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).
B.    The Plan Administrator shall have full authority to determine, (i) with
respect to Awards made under the Discretionary Grant Program, which eligible
persons are to receive such Awards, the time or times when those Awards are to
be made, the number of shares to be covered by each such Award, the time or
times when the Award is to become exercisable, the vesting schedule (if any)
applicable to the Award, the maximum term for which such Award is to remain
outstanding and the status of a granted option as either an Incentive Option or
a Non-Statutory Option; (ii) with respect to Awards under the Stock Issuance
Program, which eligible persons are to receive such Awards, the time or times
when the Awards are to be made, the number of shares subject to each such Award,
the applicable performance and/or service vesting provisions, the issuance
schedule in effect for the shares that vest and become issuable under such
Award, the cash consideration (if any) payable for those shares and the form
(cash or shares of Common Stock) in which the Award is to be settled; and (iii)
with respect to Awards under the Incentive Bonus Program, which eligible persons
are to receive such Awards, the time or times when the Awards are to be made,
the performance objectives for each such Award, the amounts payable at
designated levels of attained performance, any applicable service vesting
requirements, the payout schedule for each such Award and the form (cash or
shares of Common Stock) in which the Award is to be settled.
V.
STOCK SUBJECT TO THE PLAN

A.    The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The number of shares of Common Stock initially
reserved for issuance over the term of the Plan shall be limited to Forty-Eight
Million (48,000,000) shares. The Plan shall serve as the successor to the
Predecessor Plans, and no further stock option grants or other awards shall be
made under the Predecessor Plans on or after the Plan Effective Date. However,
all option grants and unvested share awards outstanding under the Predecessor
Plans on the Plan Effective Date shall continue in full force and effect in
accordance with their terms, and no provision of this Plan shall be deemed to
affect or otherwise modify the rights or obligations of the holders of those
awards with respect to their acquisition of shares of Common Stock thereunder.

A-2





--------------------------------------------------------------------------------




B.    Notwithstanding the foregoing, for each share of Common Stock issued
without cash consideration pursuant to the Stock Issuance or the Incentive Bonus
Program, the number of shares of Common Stock available for issuance under the
Plan shall be reduced by 1.55 shares of Common Stock.
C.    The maximum number of shares of Common Stock that may be issued pursuant
to Incentive Options granted under the Plan shall be limited to Forty-Eight
Million (48,000,000) shares, subject to periodic adjustment in accordance with
Section V.G. of this Article One.
D.    Each person participating in the Plan shall be subject the following
limitations:
-    for Awards to Employees, consultants and other independent advisors who
provide services to the Corporation (or any Parent or Subsidiary) denominated in
shares of Common Stock at the time of grant (whether subsequently payable in
cash or Common Stock, or a combination of both), the maximum number of shares of
Common Stock for which such Awards may be made to such person in any calendar
year shall not exceed Five Million (5,000,000) shares of Common Stock in the
aggregate, and
-    for Awards denominated in dollars at the time of grant (whether
subsequently payable in cash or Common Stock, or a combination of both), the
maximum dollar amount for which such Awards may be made to such person in any
calendar year shall not exceed Four Million Dollars ($4,000,000),
-    for Awards to non-employee members of the Board or the board of directors
of any Parent or Subsidiary denominated in shares of Common Stock at the time of
grant (whether subsequently payable in cash or Common Stock, or a combination of
both), the maximum number of shares of Common Stock for which such Awards may be
made to such person in any calendar year shall not exceed One Hundred Thousand
(100,000) shares of Common Stock in the aggregate.
E.    Shares of Common Stock subject to outstanding Awards made under the Plan
shall be available for subsequent issuance under the Plan to the extent those
Awards expire or terminate for any reason prior to the issuance of the shares of
Common Stock subject to those Awards. Unvested shares issued under the Plan and
subsequently forfeited or repurchased by the Corporation, at a price per share
not greater than the original issue price paid per share, pursuant to the
Corporation’s repurchase rights under the Plan shall be added back to the number
of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for subsequent reissuance.
F.    Should the exercise price of an option under the Plan be paid with shares
of Common Stock, then the authorized reserve of Common Stock under the Plan
shall be reduced by the gross number of shares for which that option is
exercised, and not by the net number of shares issued under the exercised stock
option. Upon the exercise of any stock appreciation right under the Plan, the
share reserve shall be reduced by the gross number of shares as to which such
right is exercised, and not by the net number of shares actually issued by the
Corporation upon such exercise. If shares of Common Stock otherwise issuable
under the Plan are withheld by the Corporation in satisfaction of the
withholding taxes or other taxes incurred in connection with the issuance,
vesting or exercise of an Award or the issuance of Common Stock thereunder
(including, without limitation any fringe benefit or employer taxes permitted to
be passed through to the employee under applicable law), then the number of
shares of Common Stock available for issuance under the Plan shall be reduced on
the basis of the gross number of shares issued, vested or exercised under such
Award, calculated in each instance prior to any such share withholding.
G.    Should any change be made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares, spin-off transaction or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, or should
the value of outstanding shares of Common Stock be substantially reduced as a
result of a spin-off transaction or an extraordinary dividend or distribution,
or should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Plan Administrator to (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the number
and/or class of securities by which the share reserve will be reduced for each
security issued without cash consideration under the Stock Issuance and
Incentive Bonus Programs, (iii) the maximum number and/or class of securities
issuable under the Plan pursuant to Incentive Options, (iv) the maximum number
and/or class of securities for which any one person may be granted Common
Stock-denominated Awards under the Plan per calendar year, (v) the number and/or
class of securities and the exercise or base price per share in effect under
each outstanding Award under the Discretionary Grant Program, (vi) the number
and/or class of securities subject to each outstanding Award under the Stock
Issuance Program and the cash consideration (if any) payable per share, (vii)
the number and/or class of securities subject to each outstanding Award under
the Incentive Bonus Program denominated in shares of Common Stock and (viii) the
number and/or class of securities subject to the Corporation’s outstanding
repurchase rights under the Plan and the repurchase price payable per share. The
adjustments shall be made in such manner as the Plan Administrator deems
appropriate and such adjustments shall

A-3





--------------------------------------------------------------------------------




be final, binding and conclusive. In the event of a Change in Control, however,
the adjustments (if any) shall be made solely in accordance with the applicable
provisions of the Plan governing Change in Control transactions.
H.    Outstanding Awards granted pursuant to the Plan shall in no way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.





A-4





--------------------------------------------------------------------------------




ARTICLE TWO


DISCRETIONARY GRANT PROGRAM
I.
OPTION TERMS

Each option shall be evidenced by an Award Agreement in the form approved by the
Plan Administrator; provided, however, that each such Award Agreement shall
comply with the terms specified below. Each Award Agreement evidencing an
Incentive Option shall, in addition, be subject to the provisions of the Plan
applicable to such options.
A.    Exercise Price.
1.    The exercise price per share shall be fixed by the Plan Administrator;
provided, however, that such exercise price shall not be less than one hundred
percent (100%) of the Fair Market Value per share of Common Stock on the grant
date.
2.    The exercise price shall become immediately due upon exercise of the
option and shall, subject to the provisions of the Award Agreement, be payable
in one or more of the forms specified below:
(i)    cash or check made payable to the Corporation,
(ii)    shares of Common Stock (whether delivered in the form of actual stock
certificates or through attestation of ownership) held for the requisite period
(if any) necessary to avoid any resulting charge to the Corporation’s earnings
for financial reporting purposes and valued at Fair Market Value on the Exercise
Date,
(iii)    to the extent the option is exercised for vested shares of Common
Stock, through a special sale and remittance procedure pursuant to which the
Optionee shall concurrently provide instructions to (a) a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in compliance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of all or a portion of the purchased
shares and remit to the Corporation, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased shares plus all applicable income and employment taxes and
Foreign Taxes required to be withheld by the Corporation by reason of such
exercise and any employer taxes required to be paid by the Optionee under
Section V.B, V.C or V.D of this Article II and (b) the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on
such settlement date in order to complete the sale, or
(iv)    to the extent the option is at the time exercisable for vested shares of
Common Stock, through the surrender to the Corporation of all or any part of
that vested portion for an appreciation distribution payable in shares of Common
Stock with a Fair Market Value at the time of such option surrender equal to the
dollar amount by which the then Fair Market Value of the shares of Common Stock
subject to the surrendered portion exceeds the aggregate exercise price payable
for those shares of Common Stock, with any resulting fractional share to be
rounded down to the next whole share.
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
B.    Term and Exercisability of Options.
1.    No option shall have a term in excess of seven (7) years measured from the
option grant date. Unless a shorter term is specified in the Award Agreement,
each option under the Discretionary Grant Program shall have such a seven
(7)-year maximum term.
2.    Unless otherwise set forth in the Award Agreement, each option shall vest
and become exercisable for twenty-five percent (25%) of the option shares upon
the Optionee’s completion of each year of Service over the four (4)-year period
measured from the grant date. In no event, however, shall such option be
exercisable for fractional shares.

A-5





--------------------------------------------------------------------------------




3.    The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Awards under the
Discretionary Grant Program so that those Awards shall vest and become
exercisable only after the achievement of pre-established corporate performance
objectives based on one or more Performance Goals and measured over the
performance period specified by the Plan Administrator at the time of the Award
C.    Effect of Termination of Service.
1.    Unless otherwise set forth in the Award Agreement, the following
provisions shall govern the exercise of any options granted to an Optionee
pursuant to the Discretionary Grant Program that are outstanding at the time of
his or her cessation of Service or death:
(i)    Should Optionee cease to remain in Service for any reason (other than
death, Permanent Disability, Misconduct or Cause) while an option is
outstanding, then Optionee (or any person or persons to whom an option is
transferred pursuant to a permitted transfer under Paragraph F below) shall have
a three (3)-month period measured from the date of such cessation of Service
during which to exercise the option, but in no event shall the option be
exercisable at any time after the expiration of the option term.
(ii)    Should Optionee die while his or her option is outstanding, then the
option may be exercised by (i) the personal representative of Optionee’s estate
or (ii) the person or persons to whom the option is transferred pursuant to
Optionee’s will or the laws of inheritance following Optionee’s death or (iii)
the person to whom the option is transferred during Optionee’s lifetime pursuant
to a permitted transfer under Paragraph F below, as the case may be. However, if
Optionee dies while holding an outstanding option under the Discretionary Grant
Program and has an effective beneficiary designation in effect for that option
at the time of his or her death, then the designated beneficiary or
beneficiaries shall have the exclusive right to exercise the option following
Optionee’s death. Any such right to exercise the option shall lapse, and the
option shall cease to be outstanding, upon the earlier of (i) the expiration of
the twelve (12)-month period measured from the date of Optionee’s death and (ii)
the expiration of the option term.
(iii)    Should Optionee cease Service by reason of Permanent Disability while
his or her option is outstanding, then Optionee (or any person or persons to
whom this option is transferred pursuant to a permitted transfer under Paragraph
F below) shall have a twelve (12)-month period measured from the date of such
cessation of Service during which to exercise the option. In no event shall the
option be exercisable at any time after the expiration of the option term.
(iv)    The applicable period of post-Service exercisability in effect pursuant
to the foregoing provisions of this Paragraph C.1 shall automatically be
extended by an additional period of time equal in duration to any interval
within such post-Service exercise period during which the exercise of the option
or the immediate sale of the underlying shares of Common Stock purchasable under
that option cannot be effected in compliance with applicable federal and state
securities laws, but in no event shall such an extension result in the extension
of the option beyond the expiration of the maximum option term.
(v)    During the limited period of post-Service exercisability, the option may
not be exercised in the aggregate for more than the number of shares of Common
Stock for which such option is, at the time of Optionee’s cessation of Service,
vested and exercisable pursuant to the vesting provisions of Paragraph B.2 above
or the special vesting acceleration provisions of Section IV.A of this Article
Two. The option shall not vest or become exercisable for any additional
underlying shares of Common Stock, whether pursuant to the normal vesting
provisions of Paragraph B.2 above or the special vesting acceleration provisions
of Section IV.A of this Article Two, following Optionee’s cessation of Service,
except to the extent (if any) specifically authorized by the Plan Administrator
pursuant to an express written agreement with Optionee. Upon the expiration of
such limited exercise period or (if earlier) upon the expiration of the term,
the option shall terminate and cease to be outstanding for any exercisable
shares of Common Stock for which the option has not otherwise been exercised.
(vi)    Should Optionee’s Service be terminated for Misconduct or Cause or
should Optionee otherwise engage in any Misconduct or other act or omission
constituting grounds for termination for Cause while his or her option is
outstanding, then such option, whether vested or unvested at the time, shall
terminate immediately and cease to remain outstanding.

A-6





--------------------------------------------------------------------------------




2.    The Plan Administrator shall have complete discretion, exercisable either
at the time an option is granted or at any time while the option remains
outstanding, to:
(i)    extend the period of time for which the option is to remain exercisable
following Optionee’s cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term, and/or
(ii)    permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of Optionee’s cessation
of Service but also with respect to one or more additional shares in which
Optionee would have vested had Optionee continued in Service.
D.    Stockholder Rights. The holder of an option shall have no stockholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.


E.    Repurchase Rights. The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while such shares are unvested, the Corporation shall
have the right to repurchase any or all of those unvested shares at a price per
share equal to the lower of (i) the exercise price paid per share or (ii) the
Fair Market Value per share of Common Stock at the time of repurchase. The terms
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
document evidencing such repurchase right.


F.    Transferability of Options. The transferability of options granted under
the Plan shall be governed by the following provisions:
(i)    Incentive Options: During the lifetime of the Optionee, Incentive Options
shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or the laws of inheritance following the
Optionee’s death.
(ii)    Non-Statutory Options. Non-Statutory Options shall be subject to the
same limitation on transfer as Incentive Options. Notwithstanding the foregoing,
unless otherwise set forth in the Award Agreement, a Non-Statutory Option may be
assigned in whole or in part during the Optionee’s lifetime, by gratuitous
transfer to a revocable living trust established for the exclusive benefit of
Optionee or Optionee and his or her spouse (the “Trust”) or pursuant to a
domestic relations order to Optionee’s former spouse in settlement of their
marital property rights (the “Spouse Transferee”). The assigned portion may only
be exercised by the Trust or the Spouse Transferee acquiring the proprietary
interest in the option pursuant to the assignment. The terms applicable to the
assigned portion shall be the same as those in effect for the option immediately
prior to such assignment and shall be set forth in such documents issued to the
assignee as the Plan Administrator may deem appropriate.
(iii)    Beneficiary Designations. Notwithstanding the foregoing, the Optionee
may designate one or more persons as the beneficiary or beneficiaries of his or
her outstanding options under this Article Two (whether Incentive Options or
Non-Statutory Options), and those options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding those options. Such beneficiary or
beneficiaries shall take the transferred options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Optionee’s death.
II.
INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Six shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.
A.    Eligibility. Incentive Options may only be granted to Employees.
B.    Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option

A-7





--------------------------------------------------------------------------------




plan of the Corporation or any Parent or Subsidiary) may for the first time
become exercisable as Incentive Options during any one calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000).
To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, then for purposes of
the foregoing limitations on the exercisability of those options as Incentive
Options, such options shall be deemed to become first exercisable in that
calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation.


C.    10% Stockholder. If any Employee to whom an Incentive Option is granted is
a 10% Stockholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.
III.
STOCK APPRECIATION RIGHTS



A.    Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program.


B.    Types. Two types of stock appreciation rights shall be authorized for
issuance under this Section III: (i) tandem stock appreciation rights (“Tandem
Rights”) and (ii) Stand-Alone stock appreciation rights (“Stand-Alone Rights”).


C.    Tandem Rights. The following terms and conditions shall govern the grant
and exercise of Tandem Rights.
1.    One or more Optionees may be granted a Tandem Right, exercisable upon such
terms and conditions as the Plan Administrator may establish, to elect between
the exercise of the underlying option for shares of Common Stock or the
surrender of that option in exchange for a distribution from the Corporation in
an amount equal to the excess of (i) the Fair Market Value (on the option
surrender date) of the number of shares in which the Optionee is at the time
vested under the surrendered option (or surrendered portion thereof) over
(ii) the aggregate exercise price payable for such vested shares.
2.    Any distribution to which the Optionee becomes entitled upon the exercise
of a Tandem Right may be made in (i) shares of Common Stock valued at Fair
Market Value on the option surrender date, (ii) cash or (iii) a combination of
cash and shares of Common Stock, as the Plan Administrator shall determine in
its sole discretion. Unless otherwise specified in the applicable Award
Agreement, the distribution shall be made in shares of Common Stock.
D.    Stand-Alone Rights. The following terms and conditions shall govern the
grant and exercise of Stand-Alone Rights:
1.    One or more individuals eligible to participate in the Discretionary Grant
Program may be granted a Stand-Alone Right not tied to any underlying option
under this Discretionary Grant Program. The Stand-Alone Right shall relate to a
specified number of shares of Common Stock and shall be exercisable upon such
terms and conditions as the Plan Administrator may establish. In no event,
however, may the Stand-Alone Right have a maximum term in excess of seven (7)
years measured from the grant date. Except to the extent otherwise provided in
the applicable Award Agreement, the provisions of Paragraphs B.1 and B.2 of
Section I of this Article Two shall govern the term and exercisability of each
Stand-Alone Right awarded under the Plan.
2.    Upon exercise of the Stand-Alone Right, the holder shall be entitled to
receive a distribution from the Corporation in an amount equal to the excess of
(i) the aggregate Fair Market Value (on the exercise date) of the shares of
Common Stock underlying the exercised right over (ii) the aggregate base price
in effect for those shares.
3.    The number of shares of Common Stock underlying each Stand-Alone Right and
the base price in effect for those shares shall be determined by the Plan
Administrator in its sole discretion at the time the Stand-Alone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of Common Stock on the grant date.
4.    Stand-Alone Rights shall be subject to the same transferability
restrictions applicable to Non-Statutory Options under Section I.F of this
Article Two. In addition, one or more beneficiaries may be designated for an
outstanding Stand-Alone Right in accordance with substantially the same terms
and provisions as set forth in Section I.F of this Article Two.

A-8





--------------------------------------------------------------------------------




5.    The distribution with respect to an exercised Stand-Alone Right may be
made in (i) shares of Common Stock valued at Fair Market Value on the exercise
date, (ii) cash or (iii) a combination of cash and shares of Common Stock, as
the Plan Administrator shall determine in its sole discretion. Unless otherwise
specified in the applicable Award Agreement, the distribution shall be made in
shares of Common Stock.
6.    The holder of a Stand-Alone Right shall have no stockholder rights with
respect to the shares subject to the Stand-Alone Right unless and until such
person shall have exercised the Stand-Alone Right and become a holder of record
of the shares of Common Stock issued upon the exercise of such Stand-Alone
Right.
E.    Post-Service Exercise. The provisions governing the exercise of Tandem and
Stand-Alone Rights following the cessation of the recipient’s Service shall be
the same as those set forth in Section I.C of this Article Two for the options
granted under the Discretionary Grant Program, and the Plan Administrator’s
discretionary authority under Section I.C.2 of this Article Two shall also
extend to any outstanding Tandem or Stand-Alone Appreciation Rights.
IV.
CHANGE IN CONTROL

A.    In the event of an actual Change in Control transaction, each Award
outstanding at that time under the Discretionary Grant Program but not otherwise
fully vested and exercisable shall automatically accelerate and become
exercisable immediately prior to the effective date of that Change in Control as
to all of the shares of Common Stock at the time subject to such Award, unless
(i) such Award is to be assumed by the successor corporation (or parent thereof)
or is otherwise to continue in full force and effect pursuant to the terms of
the Change in Control transaction or (ii) such Award is to be replaced with a
cash incentive program of the successor corporation which preserves the spread
existing at the time on the Change in Control on any shares as to which the
Award is not otherwise at that time vested and exercisable and provides for the
subsequent vesting and payout of that spread in accordance with the same
exercise/vesting schedule in effect for that Award or (iii) the acceleration of
such Award is subject to other limitations imposed by the Plan Administrator.
B.    All outstanding repurchase rights under the Discretionary Grant Program
shall automatically terminate, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, immediately prior to the
effective date of an actual Change in Control transaction, except to the extent:
(i) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) or are otherwise to continue in full force and effect pursuant
to the terms of the Change in Control transaction or (ii) such accelerated
vesting is precluded by other limitations imposed by the Plan Administrator.
C.    Immediately following the consummation of the Change in Control, all
outstanding Awards under the Discretionary Grant Program shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction.
D.    Each Award under the Discretionary Grant Program which is assumed in
connection with a Change in Control or otherwise continued in effect shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities into which the shares of Common Stock subject
to that Award would have been converted in consummation of such Change in
Control had those shares actually been outstanding at that time. Equitable
adjustments to reflect such Change in Control shall also be made to (i) the
exercise or base price per share in effect under each such assumed Award under
the Discretionary Grant Program, provided the aggregate exercise or base price
in effect for such securities shall remain the same, (ii) the maximum number
and/or class of securities available for issuance over the remaining term of the
Plan, (iii) the number and/or class of securities by which the share reserve
will be reduced for each security issued without cash consideration under the
Stock Issuance and Incentive Bonus Programs, (iv) the maximum number and/or
class of securities which may be issued pursuant to Incentive Options granted
under the Plan, (v) the maximum number and/or class of securities for which any
one person may be granted Common Stock-denominated Awards under the Plan per
calendar year, (vi) the number and/or class of securities and the exercise or
base price per share in effect under each outstanding Award under the
Discretionary Grant Program, (vii) the number and/or class of securities subject
to each outstanding Award under the Stock Issuance Program and the cash
consideration (if any) payable per share, (viii) the number and/or class of
securities subject to each outstanding Award under the Incentive Bonus Program
denominated in shares of Common Stock and (ix) the number and/or class of
securities subject to the Corporation’s outstanding repurchase rights under the
Plan and the repurchase price payable per share. To the extent the actual
holders of the Corporation’s outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption or continuation of the
outstanding Awards under the Discretionary Grant Program and subject to the Plan
Administrator’s approval, substitute, for the securities underlying those
assumed rights, one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in
such Change in Control transaction, provided such common stock is readily traded
on an established U.S. securities exchange.

A-9





--------------------------------------------------------------------------------




E.    The Plan Administrator shall have the discretionary authority to structure
one or more outstanding Awards under the Discretionary Grant Program so that
those Awards shall, immediately prior to the effective date of an actual Change
in Control transaction, vest and become exercisable as to all the shares of
Common Stock at the time subject to those Awards and may be exercised as to any
or all of those shares as fully vested shares of Common Stock, whether or not
those Awards are to be assumed in the Change in Control transaction or otherwise
continued in effect. In addition, the Plan Administrator shall have the
discretionary authority to structure one or more of the Corporation’s repurchase
rights under the Discretionary Grant Program so that those rights shall
terminate immediately prior to the effective date of an actual Change in Control
transaction, and the shares subject to those terminated rights shall thereupon
vest in full.
F.    The Plan Administrator shall have full power and authority to structure
one or more outstanding Awards under the Discretionary Grant Program so that
those Awards shall vest and become exercisable as to all the shares of Common
Stock at the time subject to those Awards in the event the Optionee’s Service is
subsequently terminated by reason of an Involuntary Termination within a
designated period following the effective date of any Change in Control
transaction in which those Awards do not otherwise fully accelerate. In
addition, the Plan Administrator may structure one or more of the Corporation’s
repurchase rights so that those rights shall immediately terminate with respect
to any shares held by the Optionee at the time of such Involuntary Termination,
and the shares subject to those terminated repurchase rights shall accordingly
vest in full at that time.
G.    The portion of any Incentive Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-statutory Option under the
Federal tax laws.
V.
TAX WITHHOLDING

A.    The Corporation’s obligation to deliver shares of Common Stock or make a
cash payment in connection with the grant, exercise, vesting or settlement of
any Award under this Discretionary Grant Program shall be subject to the
satisfaction of all applicable income and employment taxes and Foreign Tax
withholding requirements, any employer taxes passed through to the Optionee
under Section V.B, V.C or V.D of this Article II and any other taxes required to
be collected at the time of the grant, exercise, vesting or settlement of such
Award. Accordingly, no shares shall be issued or cash payment made with respect
to an outstanding Award under this Discretionary Grant Program until all such
taxes have been collected.
B.    Any Optionee who is subject to taxation in India shall be required to pay
any fringe benefits or other tax payable by the Corporation (or the Parent or
Subsidiary employing such Optionee) as a result of or with respect to the grant,
vesting or exercise of an Award under the Discretionary Grant Program or the
issuance of shares of Common Stock thereunder (the “Employer Option Taxes”).
Optionee must pay such Employer Option Taxes at such times and in such form as
determined by the Corporation (or such Parent or Subsidiary).
C.    Any Optionee who is subject to taxation in the United Kingdom may, in the
Corporation’s sole discretion, be required to pay all secondary Class 1 National
Insurance Contributions which may otherwise be payable by the Corporation (or
the Parent or Subsidiary employing such Optionee) arising in connection with the
grant, vesting or exercise of an Award under the Discretionary Grant Program or
the issuance of shares of Common Stock thereunder (the “Employer Option NIC”).
If so required by the Corporation, the Optionee must pay such Employer Option
NIC at such times and in such form as determined by the Corporation (or such
Parent or Subsidiary).
    D.     Any Optionee subject to taxation in any jurisdiction shall pay any
taxes or other amounts required to be paid by the Corporation (or any Parent or
Subsidiary employing such Options) with respect to the grant, vesting or
exercise of an Award under this Discretionary Grant Program or the issuance of
shares of Common Stock thereunder, to the extent those taxes or other amounts
are permitted to be passed through to the Optionee under applicable law. The
Optionee must pay any such taxes or other amounts at such times and in such form
as determined by the Corporation.
E.    The Optionee shall enter into such additional agreements as may be
required by the Corporation (or the Parent or Subsidiary employing Optionee) to
effect the transfer of the Employer Option Taxes, Employer Option NIC and any
other taxes or payments from the Corporation (or the Parent or Subsidiary
employing Optionee) to the Optionee.
VI.
PROHIBITION ON REPRICING PROGRAMS

The Plan Administrator shall not (i) implement any cancellation/regrant program
pursuant to which outstanding options or stock appreciation rights under the
Plan are cancelled and new options or stock appreciation rights are granted in
replacement with a lower exercise price per share, (ii) cancel outstanding
options or stock appreciation rights under the Plan with exercise prices per
share in excess of the then current Fair Market Value per share of Common Stock
for consideration payable in

A-10





--------------------------------------------------------------------------------




cash or equity securities of the Corporation or (iii) otherwise directly reduce
the exercise price in effect for outstanding options or stock appreciation
rights under the Plan, without in each such instance obtaining stockholder
approval.



A-11





--------------------------------------------------------------------------------




ARTICLE THREE


STOCK ISSUANCE PROGRAM


I.
STOCK ISSUANCE TERMS

Shares of Common Stock may be issued under the Stock Issuance Program, either as
vested or unvested shares, through direct and immediate issuances. Shares of
Common Stock may also be issued under the Stock Issuance Program pursuant to
performance shares or restricted stock units which entitle the recipients to
receive the shares underlying those Awards upon the attainment of designated
Performance Goals or the satisfaction of specified Service requirements or upon
the expiration of a designated time period following the vesting of those
Awards. Each Award under the Stock Issuance Program shall be evidenced by an
Award Agreement in the form approved by the Plan Administrator; provided,
however, that each such Award Agreement shall comply with the terms specified
below.
A.    Issue Price/Consideration.
1.    Shares of Common Stock may be issued under the Stock Issuance Program for
any of the following items of consideration which the Plan Administrator may
deem appropriate in each individual instance:
(i)    cash or check made payable to the Corporation,
(ii)    past services rendered to the Corporation (or any Parent or Subsidiary);
or
(iii)    any other valid consideration under the State in which the Corporation
is at the time incorporated.
2.    However, for shares of Common Stock to be issued for cash consideration,
the cash consideration payable per share shall be fixed by the Plan
Administrator at the time of the Award, but in no event shall such cash
consideration be less than one hundred percent (100%) of the Fair Market Value
per share of Common Stock on the Award date.
B.    Vesting Provisions.
1.    Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance as a bonus for Service rendered or may vest in one or more installments
over the Participant’s period of Service and/or upon the attainment of specified
performance objectives. The elements of the vesting schedule applicable to any
unvested shares of Common Stock issued under the Stock Issuance Program shall be
determined by the Plan Administrator and incorporated into the Award Agreement.
Shares of Common Stock may also be issued under the Stock Issuance Program
pursuant to performance shares or restricted stock units which entitle the
recipients to receive the shares underlying those Awards upon the attainment of
designated performance goals and/or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those Awards, including (without limitation) a deferred distribution
date on or after termination of the Participant’s Service, or upon the
occurrence of such other dates or events as determined by the Plan
Administrator, subject to the requirements of Section 409A of the Code.
Notwithstanding the foregoing, the following limitations shall apply with
respect to the vesting schedules established for the Awards made under the Stock
Issuance Program, subject to the acceleration provisions of Paragraphs B.7 and
B.8 below and Section II of this Article Three:
(i)    for any such Award which is to vest on the basis of Service, the minimum
vesting period shall be three (3) years, with such vesting to occur in one or
more installments over that period as determined by the Plan Administrator, but
in no event more favorably than monthly; and
(ii)     for any such Award which is to vest on the basis of performance
objectives, the performance period shall have a duration of at least one year.
2.    The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Awards under the
Stock Issuance Program so that the shares of Common Stock subject to those
Awards shall vest (or vest and become issuable) upon the achievement of
pre-established performance objectives based on one or more Performance Goals
and measured over the performance period specified by the Plan Administrator at
the time of the Award.

A-12





--------------------------------------------------------------------------------




3.    The Participant shall have full stockholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any dividends paid on such shares, subject to any applicable vesting
requirements. The Participant shall not have any stockholder rights with respect
to the shares of Common Stock subject to a performance share or restricted stock
unit Award until that Award vests and the shares of Common Stock are actually
issued thereunder. However, dividend-equivalent units may be paid or credited,
either in cash or in actual or phantom shares of Common Stock, on outstanding
performance share or restricted stock unit Awards, subject to such terms and
conditions as the Plan Administrator may deem appropriate.
4.    Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Common Stock
as a class without the Corporation’s receipt of consideration shall be issued
subject to (i) the same vesting requirements applicable to the Participant’s
unvested shares of Common Stock and (ii) such escrow arrangements as the Plan
Administrator shall deem appropriate. Equitable adjustments to reflect each such
transaction shall also be made by the Plan Administrator to the repurchase price
payable per share by the Corporation for any unvested securities subject to its
existing repurchase rights under the Plan; provided the aggregate repurchase
price shall in each instance remain the same.
5.    Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent, the Corporation shall repay to the Participant
the lower of (i) the cash consideration paid for the surrendered shares or (ii)
the Fair Market Value of those shares at the time of cancellation.
6.    The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives. However, no vesting requirements tied to the attainment of
performance objectives may be waived with respect to shares which were intended
at the time of issuance to qualify as performance-based compensation under Code
Section 162(m), except as otherwise provided in Section II of this Article
Three.
7.    Outstanding performance shares or restricted stock units under the Stock
Issuance Program shall automatically terminate, and no shares of Common Stock
shall actually be issued in satisfaction of those Awards, if the performance
goals or Service requirements established for those Awards are not attained or
satisfied. The Plan Administrator, however, shall have the discretionary
authority to issue vested shares of Common Stock under one or more outstanding
Awards of performance shares or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied. However, no vesting requirements tied to the attainment of
performance goals may be waived with respect to Awards which were intended, at
the time those Awards were made, to qualify as performance-based compensation
under Code Section 162(m), except as otherwise provided in Section II of this
Article Three.
8.    The following additional requirements shall be in effect for any
performance shares awarded under this Article Three:
(i)    At the end of the performance period, the Plan Administrator shall
determine and confirm the actual level of attainment for each performance
objective and the extent to which the performance shares awarded for that period
are to vest and become payable based on the attained performance levels.
(ii)    The performance shares which so vest shall be paid as soon as
practicable following the end of the performance period, unless such payment is
to be deferred for the period specified by the Plan Administrator at the time
the performance shares are initially awarded or the period designated by the
Participant pursuant to a timely deferral election in accordance with the
applicable requirements of Code Section 409A.

A-13





--------------------------------------------------------------------------------




(iii)    Performance shares may be paid in (i) cash, (ii) shares of Common Stock
or (iii) any combination of cash and shares of Common Stock, as determined by
the Plan Administrator in its sole discretion. Unless otherwise specified in the
applicable Award Agreement, the distribution shall be made in shares of Common
Stock.
(iv)    Performance shares may also be structured so that the shares are
convertible into shares of Common Stock, but the rate at which each performance
share is to so convert shall be based on the attained level of performance for
each applicable performance objective.
II.
CHANGE IN CONTROL

A.    Each outstanding Award under the Stock Issuance Program may be assumed in
connection with a Change in Control or otherwise continued in effect. Each Award
so assumed or continued in effect shall be adjusted immediately after the
consummation of that Change in Control so as to apply to the number and class of
securities into which the shares of Common Stock subject to that Award
immediately prior to the Change in Control would have been converted in
consummation of such Change in Control had those shares actually been
outstanding at that time, and appropriate adjustments shall also be made to the
cash consideration (if any) payable per share thereunder, provided the aggregate
consideration shall remain the same. To the extent the actual holders of the
Corporation’s outstanding Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of the outstanding Awards
and subject to the Plan Administrator’s approval, substitute one or more shares
of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control
transaction, provided such common stock is readily traded on an established U.S.
securities exchange.
B.    If an Award under the Stock Issuance Program is not assumed or otherwise
continued in effect or replaced with a cash incentive program of the successor
corporation which preserves the Fair Market Value of the underlying shares of
Common Stock at the time of the Change in Control and provides for the
subsequent vesting and payout of that value in accordance with the same vesting
and issuance schedule in effect for those shares at the time of such Change in
Control, then such Award shall vest, and the shares of Common Stock subject to
that Award shall be issued as fully-vested shares, immediately prior to the
effective date of the Change in Control or at such other time as set forth in
the applicable Award Agreement.
C.    The Plan Administrator shall have the discretionary authority to structure
one or more unvested Awards under the Stock Issuance Program so that the shares
of Common Stock subject to those Awards shall automatically vest (or vest and
become issuable) in whole or in part on the effective date of an actual Change
in Control transaction or upon the subsequent termination of the Participant’s
Service by reason of an Involuntary Termination within a designated period
following the effective date of that Change in Control transaction.
D.    The Plan Administrator’s authority under Paragraph C of this Section II
shall also extend to any Awards intended to qualify as performance-based
compensation under Code Section 162(m), even though the automatic vesting of
those Awards may result in their loss of performance-based status under Code
Section 162(m).
E.    All of the Corporation’s outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights shall vest in full, immediately prior
to the effective date of an actual Change in Control transaction, except to the
extent (i) the Awards to which those repurchase rights are to be assumed by the
successor corporation (or parent thereof) or are otherwise to continue in full
force and effect pursuant to the terms of the Change in Control transaction,
(ii) those Awards are to be replaced with a cash incentive program of the
successor corporation which preserves, for each such Award, the Fair Market
Value of the underlying shares of Common Stock at the time of the Change in
Control and provides for the subsequent vesting and payout of that value in
accordance with the same vesting schedule in effect for those shares at the time
of such Change in Control or (iii) such accelerated vesting is precluded by
other limitations imposed in the Stock Issuance Agreement.
III.
COLLECTION OF WITHHOLDING TAXES

A.    The Corporation (or the Parent or Subsidiary employing Participant) shall
collect the employee portion of the U.S. FICA taxes (Social Security and
Medicare) with respect to the shares of Common Stock subject to an Award issued
under this Stock Issuance Program at the time those shares vest. Such taxes
shall be based on the Fair Market Value of such shares on their vesting date.
The Corporation (or the Parent or Subsidiary employing Participant) shall also
collect the employee portion of the FICA taxes with respect to any dividend
equivalents payable pursuant to the Award at the time those dividend equivalents
vest. Such taxes shall be based on the cash amount and the fair market value of
any other property underlying the dividend equivalents on the vesting date.
Unless the Participant delivers a separate check payable to the Corporation in
the amount of the

A-14





--------------------------------------------------------------------------------




FICA taxes required to be withheld from the Participant, the Corporation shall
withhold those taxes from the Participant’s wages. However, if the Participant
is at the time an executive officer of the Corporation, then such withholding
taxes must be collected from the Participant through delivery of his or her
separate check not later than the vesting date. Notwithstanding the foregoing,
for any shares of Common Stock to be issued immediately upon vesting or for any
divided equivalents to be paid immediately upon vesting, the employee portion of
the applicable FICA taxes shall be collected in the same manner as the federal,
state and local income taxes are to be withheld under Section III.B below. The
foregoing tax collection provisions shall also be applicable to the employee
portion of any Foreign Taxes that become due and payable upon the vesting of the
shares of Common Stock subject to an Award issued under this Stock Issuance
Program.
B.    The Corporation shall collect the U.S. federal, state and local income
taxes and/or all applicable Foreign Taxes required to be withheld with respect
to the distribution of the phantom dividend equivalents to the Participant by
withholding a portion of that distribution equal to the amount of those taxes,
with the cash portion of the distribution to be the first portion so withheld.
C.    Until such time as the Corporation provides the Participant with written
or electronic notice to the contrary, the Corporation shall collect the U.S.
federal, state and local income taxes and/or all applicable Foreign Taxes
required to be withheld with respect to the issuance of the vested shares of
Common Stock subject to the Award outstanding under this Stock Issuance Program
through an automatic share withholding procedure pursuant to which the
Corporation will withhold, at the time of such issuance, the number of shares
(rounded up to the nearest whole share) with a Fair Market Value (measured as of
the issuance date) equal to the amount of those taxes (the “Share Withholding
Method”); provided, however, that the amount of any shares so withheld shall not
exceed the amount necessary to satisfy the Corporation‘s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes that are applicable to supplemental taxable
income. Participant shall be notified in writing or electronically in the event
such Share Withholding Method is no longer available.
D.    Should any shares of Common Stock subject to an Award be distributed at
time the Share Withholding Method is not available, then the U.S. federal, state
and local income taxes and/or all applicable Foreign Taxes required to be
withheld with respect to those shares shall be collected from the Participant
through either of the following alternatives:
(i)    the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such taxes, or
(ii)    the use of the proceeds from a next-day sale of the shares issued to the
Participant, provided and only if (i) such a sale is permissible under the
Corporation’s insider trading policies governing the sale of Common Stock, (ii)
the Participant makes an irrevocable commitment, on or before the issuance of
the vested shares, to effect such sale of the shares and (iii) the transaction
is not otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.
E.    Any Participant who is subject to taxation in India shall be required to
pay any fringe benefit or other tax payable by the Corporation (or the Parent or
Subsidiary employing such Participant) as a result of or with respect to the
grant, vesting or settlement of an Award under this Stock Issuance Program or
the issuance of shares of Common Stock thereunder (the “Employer Issuance
Taxes”) Until such time as the Corporation provides the Participant with written
or electronic notice to the contrary, the Employer Issuance Taxes shall be
collected through the Share Withholding Method.
F.    Any Participant who is subject to taxation in the United Kingdom may, in
the Corporation’s sole discretion, be required to pay all secondary Class 1
National Insurance Contributions which may otherwise be payable by the
Corporation (or any Parent or Subsidiary employing or retaining or previously
employing or retaining the Participant) arising in connection with the Award or
the issuance of shares of Common Stock thereunder (the “Employer Issuance NIC”).
If so required by the Corporation, and until such time as the Corporation
provides the Participant with written or electronic notice to the contrary, the
Employer Issuance NIC shall be collected through the Share Withholding Method.
G.    Any Participant subject to taxation in any jurisdiction shall pay any
taxes or other amounts that are required by the laws of that jurisdiction to be
paid by the Corporation (or any Parent or Subsidiary employing such Participant)
with respect to the grant, vesting or settlement of an Award under this Stock
Issuance Program or the issuance of shares of Common Stock thereunder, to the
extent those taxes or other amounts are permitted to be passed through to the
Participant under applicable law. Until such time as the Corporation provides
the Participant with written or electronic notice to the contrary, such taxes or
other amounts shall be collected through the Share Withholding Method.

A-15





--------------------------------------------------------------------------------




H.    The Participant shall enter into such additional agreements as may be
required by the Corporation (or the Parent or Subsidiary employing Participant)
to effect the transfer of the Employer Issuance Taxes, Employer Issuance NIC and
any other taxes or payments from the Corporation (or the Parent or Subsidiary
employing Participant) to the Participant.





A-16





--------------------------------------------------------------------------------




ARTICLE FOUR


INCENTIVE BONUS PROGRAM


I.
INCENTIVE BONUS TERMS

The Plan Administrator shall have full power and authority to implement one or
more of the following incentive bonus programs under the Plan:
(i)    cash bonus awards (“Cash Awards”),
(ii)    performance unit awards (“Performance Unit Awards”), and
(iii)    dividend equivalent rights (“DER Awards”).
A.    Cash Awards. The Plan Administrator shall have the discretionary authority
under the Plan to make Cash Awards which are to vest in one or more installments
over the Participant’s continued Service with the Corporation or upon the
attainment of specified performance goals. Each such Cash Award shall be
evidenced by an Award Agreement in the form approved by the Plan Administrator;
provided however, that each such Award Agreement shall comply with the terms
specified below.
1.    The elements of the vesting schedule applicable to each Cash Award shall
be determined by the Plan Administrator and incorporated into the Award
Agreement.
2.    The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Cash Awards so
that those Awards shall vest upon the achievement of pre-established corporate
performance objectives based upon one or more Performance Goals.
3.    Outstanding Cash Awards shall automatically terminate, and no cash payment
or other consideration shall be due the holders of those Awards, if the
performance goals or Service requirements established for the Awards are not
attained or satisfied. The Plan Administrator may in its discretion waive the
cancellation and termination of one or more unvested Cash Awards which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those Awards. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the Cash Award as to which the waiver applies. Such wavier may be effected at
any time, whether before or after the Participant’s cessation of Service or the
attainment or non-attainment of the applicable performance objectives. However,
no vesting requirements tied to the attainment of performance goals may be
waived with respect to awards which were intended, at the time those awards were
granted, to qualify as performance-based compensation under Code Section 162(m),
except as otherwise provided in Section II of this Article Four.
4.    Cash Awards which become due and payable following the attainment of the
applicable performance goals or satisfaction of the applicable Service
requirement (or the waiver of such goals or Service requirement) may be paid in
(i) cash, (ii) shares of Common Stock valued at Fair Market Value on the payment
date or (iii) a combination of cash and shares of Common Stock, as the Plan
Administrator shall determine in its sole discretion.
B.    Performance Unit Awards. The Plan Administrator shall have the
discretionary authority to make Performance Unit Awards in accordance with the
terms of this Article Four. Each such Performance Unit Award shall be evidenced
by an Award Agreement in the form approved by the Plan Administrator; provided
however, that each such Award Agreement shall comply with the terms specified
below.
1.    A Performance Unit shall represent a participating interest in a special
bonus pool tied to the attainment of pre-established performance objectives
based on one or more Performance Goals. The amount of the bonus pool may vary
with the level at which the applicable performance objectives are attained, and
the value of each Performance Unit which becomes due and payable upon the
attained level of performance shall be determined by dividing the amount of the
resulting bonus pool (if any) by the total number of Performance Units issued
and outstanding at the completion of the applicable performance period.
2.    Performance Units may also be structured to include a Service requirement
which the Participant must satisfy following the attainment of the applicable
performance objectives in order to vest in those Performance Units.

A-17





--------------------------------------------------------------------------------




3.    Performance Units which become due and payable following the attainment of
the applicable performance objectives and the satisfaction of any applicable
Service requirement may be paid in (i) cash, (ii) shares of Common Stock valued
at Fair Market Value on the payment date or (iii) a combination of cash and
shares of Common Stock, as determined by the Plan Administrator in its sole
discretion and set forth in the Award Agreement.
C.    Dividend Equivalent Right (“DER”) Awards. The Plan Administrator shall
have the discretionary authority to make DER Awards in accordance with the terms
of this Article Four. Each such DER Award shall be evidenced by an Award
Agreement in the form approved by the Plan Administrator; provided however, that
each Award Agreement shall comply with the terms specified below.
1.    The DER Awards may be made as stand-alone awards or in tandem with other
Awards made under the Plan. The term of each such DER Award shall be established
by the Plan Administrator at the time of grant, but no DER Award shall have a
term in excess of seven (7) years.
2.    Each DER shall represent the right to receive the economic equivalent of
each dividend or distribution, whether in cash, securities or other property
(other than shares of Common Stock), which is made per issued and outstanding
share of Common Stock during the term the DER remains outstanding. A special
account shall be maintained on the books of the Corporation for each Participant
to whom a DER Award is made, and that account shall be credited per DER with
each such dividend or distribution made per issued and outstanding share of
Common Stock during the term of that DER remains outstanding.
3.    Payment of the amounts credited to such book account may be made to the
Participant either concurrently with the actual dividend or distribution made
per issued and outstanding share of Common Stock or may be deferred for a period
specified by the Plan Administrator at the time the DER Award is initially made
or designated by the Participant pursuant to a time deferral election made in
accordance with the requirements of Code Section 409A.
4.    Payment may be paid in (i) cash, (ii) shares of Common Stock or (iii) a
combination of cash and shares of Common Stock, as determined by the Plan
Administrator in its sole discretion and set forth in the Award Agreement. If
payment is to be made in the form of Common Stock, the number of shares of
Common Stock into which the cash dividend or distribution amounts are to be
converted for purposes of the Participant’s book account may be based on the
Fair Market Value per share of Common Stock on the date of conversion, a prior
date or an average of the Fair Market Value per share of Common Stock over a
designated period, as the Plan Administrator shall determine in its sole
discretion.
II.
CHANGE IN CONTROL

A.    The Plan Administrator shall have the discretionary authority to structure
one or more Awards under this Incentive Bonus Program so that those Awards shall
automatically vest in whole or in part immediately prior to the effective date
of an actual Change in Control transaction or upon the subsequent termination of
the Participant’s Service by reason of an Involuntary Termination within a
designated period following the effective date of such Change in Control.
B.    The Plan Administrator’s authority under Paragraph A of this Section II
shall also extend to any performance bonus awards intended to qualify as
performance-based compensation under Code Section 162(m), even though the
automatic vesting of those awards may result in their loss of performance-based
status under Code Section 162(m).
III.
TAX WITHHOLDING

The Corporation’s obligation to deliver shares of Common Stock or make a cash
payment in settlement of any Award under this Incentive Bonus Program shall be
subject to the satisfaction of all applicable income, employment and Foreign Tax
withholding requirements, any employer taxes passed through to the Optionee
under Article Five, Section II and any other taxes required to be collected at
the time of the issuance, vesting or settlement of such Award. Accordingly, no
shares shall be issued or cash payment made with respect to an outstanding Award
under this Incentive Bonus Program until such all such taxes have been
collected.



A-18





--------------------------------------------------------------------------------




ARTICLE FIVE


MISCELLANEOUS


I.
DEFERRED COMPENSATION

A.    The Plan Administrator may, in its sole discretion, structure one or more
Awards under the Stock Issuance or Incentive Bonus Programs so that the
Participants may be provided with an election to defer the compensation
associated with those Awards for federal income tax purposes. Any such deferral
opportunity shall comply with all applicable requirements of Code Section 409A.
B.    To the extent the Corporation maintains one or more separate non-qualified
deferred compensation arrangements which allow the participants the opportunity
to make notional investments of their deferred account balances in shares of
Common Stock, the Plan Administrator may authorize the share reserve under the
Plan to serve as the source of any shares of Common Stock that become payable
under those deferred compensation arrangements. In such event, the share reserve
under the Plan shall be reduced on a share-for-one share basis for each share of
Common Stock issued under the Plan in settlement of the deferred compensation
owed under those separate arrangements.
C.     Notwithstanding any provision to the contrary in this Plan or any
outstanding Award Agreement, to the extent any Award under this Plan may be
deemed to create a deferred compensation arrangement under Section 409A of the
Code, then the following limitations shall apply to such Award and the
applicable Award Agreement (if not otherwise expressly provided therein):
-    No shares of Common Stock or other amounts which become issuable or
distributable under such Award Agreement by reason of the Participant’s
cessation of Service shall actually be issued or distributed to such Participant
until the date of his or her Separation from Service (as determined in
accordance with the provisions of Section 1.409A-1(h) of the Treasury
Regulations) or as soon thereafter as administratively practicable, but in no
event later than the later of (i) the close of the calendar year in which such
Separation from Service occurs and (ii) the fifteenth day of the third calendar
month following the date of such Separation from Service.
-    Notwithstanding the foregoing paragraph, shares of Common Stock or other
amounts which become issuable or distributable under such Award Agreement by
reason of the Participant’s cessation of Service shall actually be issued or
distributed to such Participant prior to the earlier of (i) the first day of the
seventh (7th) month following the date of the Participant’s Separation from
Service and (ii) the date of Participant’s death, if he or she is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations as determined by the Plan Administrator
in accordance with consistent and uniform standards applied to all other Code
Section 409A arrangements of the Corporation, and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of the Participant’s Separation from Service or (if earlier)
the first day of the month immediately following the date the Corporation
receives proof of his or her death.
II.
TAX WITHHOLDING

A.    The Corporation’s obligation to deliver shares of Common Stock upon the
issuance, exercise, vesting or settlement of an Award under the Plan shall be
subject to the satisfaction of all applicable income, employment and Foreign Tax
withholding requirements, and any employer taxes passed through to the Optionee
pursuant to the terms of the Plan or the applicable Award Agreement.
B.    The Plan Administrator may, in its discretion, structure one or more
Awards under the Plan so that all applicable federal, state, local and Foreign
Taxes (including, without limitation, any employer fringe benefit or other taxes
permitted to be passed through to the employee under applicable law) incurred in
connection with the issuance, exercise, vesting or settlement of those Awards or
the issuance of shares of Common Stock thereunder shall automatically be
collected by withholding, from the shares of Common Stock otherwise issuable
upon the issuance, exercise, vesting or settlement of such Awards or the
issuance of Common Stock thereunder, the number of shares (rounded up to the
nearest whole share) with an aggregate Fair Market Value equal to the dollar
amount of those taxes. The shares of Common Stock so withheld shall reduce the
number of shares of Common Stock authorized for issuance under the Plan.

A-19





--------------------------------------------------------------------------------




III.
SHARE ESCROW/LEGENDS

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
IV.
EFFECTIVE DATE AND TERM OF THE PLAN

A.    The Plan shall become effective on the Plan Effective Date.
B.    The Plan shall serve as the successor to each of the Predecessor Plans,
and no further option grants or unvested share issuances shall be made under the
Predecessor Plans if this Plan is approved by the stockholders at the 2009
Annual Meeting. Such stockholder approval shall not affect the option grants and
unvested share awards outstanding under the Predecessor Plans at the time of the
2009 Annual Meeting, and those option grants and unvested share awards shall
continue in full force and effect in accordance with their terms.
C.    The Plan shall terminate upon the earliest to occur of (i) April 15, 2019,
(ii) the date on which all shares available for issuance under the Plan shall
have been issued as fully vested shares or (iii) the termination of all
outstanding Awards in connection with a Change in Control. Should the Plan
terminate on April 15, 2019, then all Awards outstanding at that time shall
continue to have force and effect in accordance with the provisions of the
documents evidencing those Awards.
V.
AMENDMENT OF THE PLAN

A.    The Board shall have complete and exclusive power and authority to amend
or modify the Plan in any or all respects; provided, however, that stockholder
approval shall be required for any amendment to the Plan which materially
increases the number of shares of Common Stock authorized for issuance under the
Plan (other than pursuant to Section V.E of Article One), materially increases
the benefits accruing to Optionees or Participants, materially expands the class
of individuals eligible to participate in the Plan, expands the types of awards
which may be made under the Plan or extends the term of the Plan or to the
extent such stockholder approval may otherwise required under applicable law or
regulation or pursuant to the listing standards of the Stock Exchange on which
the Common Stock is at the time primarily traded. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
Awards at the time outstanding under the Plan unless the Optionee or the
Participant consents to such amendment or modification.
B.    The Compensation Committee shall have the discretionary authority to adopt
and implement from time to time such addenda or subplans to the Plan as it may
deem necessary in order to bring the Plan into compliance with applicable laws
and regulations of any foreign jurisdictions in which grants or awards are to be
made under the Plan and/or to obtain favorable tax treatment in those foreign
jurisdictions for the individuals to whom the grants or awards are made.
C.    Awards may be made under the Plan that involve shares of Common Stock in
excess of the number of shares then available for issuance under the Plan,
provided no shares shall actually be issued pursuant to those Awards until the
number of shares of Common Stock available for issuance under the Plan is
sufficiently increased by stockholder approval of an amendment of the Plan
authorizing such increase. If such stockholder approval is not obtained within
twelve (12) months after the date the first excess Award is made, then all
Awards granted on the basis of such excess shares shall terminate and cease to
be outstanding.
VI.
USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.
VII.
REGULATORY APPROVALS

A.    The implementation of the Plan, the granting of any Award under the Plan
and the issuance of any shares of Common Stock in connection with the issuance,
exercise or vesting of any Award under the Plan shall be subject to the
Corporation’s procurement of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the Awards made under the Plan
and the shares of Common Stock issuable pursuant to those Awards.
B.    No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of applicable securities laws, including the filing and
effectiveness

A-20





--------------------------------------------------------------------------------




of the Form S-8 registration statement for the shares of Common Stock issuable
under the Plan, and all applicable listing requirements of any Stock Exchange on
which Common Stock is then listed for trading.
VIII.
NO EMPLOYMENT/SERVICE RIGHTS

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.



A-21





--------------------------------------------------------------------------------




APPENDIX
The following definitions shall be in effect under the Plan:
A.    Annual Meeting shall mean the 2009 annual meeting of the Corporation’s
stockholders.


B.    Award shall mean any of the following awards authorized for issuance or
grant under the Plan: stock options, stock appreciation rights, direct stock
issuances, restricted stock or restricted stock unit awards, performance shares,
performance units, dividend-equivalent rights and cash incentive awards.


C.    Award Agreement shall mean the agreement(s) between the Corporation and
the Optionee or Participant evidencing a particular Award made to that
individual under the Plan, as such agreement(s) may be in effect from time to
time


D.    Board shall mean the Corporation’s Board of Directors.


E.    Cause shall, with respect to each Award made under the Plan, be defined in
accordance with the following provisions:
-    Cause shall have the meaning assigned to such term in the Award Agreement
for the particular Award or in any other agreement incorporated by reference
into the Award Agreement for purposes of defining such term.
-    In the absence of any other Cause definition in the Award Agreement for a
particular Award (or in any other agreement incorporated by reference into the
Award Agreement), an individual’s termination of Service shall be deemed to be
for Cause if such termination occurs by reason of (i) his or her continuing
failure to perform the duties and functions assigned or delegated to such
individual by the Corporation (or any Parent or Subsidiary for whom such
individual renders Service), (ii) his or her failure to observe the material
policies of the Corporation applicable to individuals in Service, (iii) his or
her commission of any felony or (iv) his or her commission of any misdemeanor
involving moral turpitude.
F.    Change in Control shall, with respect to each Award made under the Plan,
be defined in accordance with the following provisions:
-    Change in Control shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.
-    In the absence of any other Change in Control definition in the Award
Agreement (or in any other agreement incorporated by reference into the Award
Agreement), Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
(i)    consummation of a merger, consolidation or other reorganization approved
by the Corporation’s stockholders, unless securities representing fifty percent
(50%) or more of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to such transaction,
(ii)    a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,
(iii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than (A) the Corporation
or (B) a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, the Corporation) acquires directly or indirectly (whether
as a result of a single acquisition or by reason of one or more acquisitions
within the twelve (12)-month period ending with the most recent acquisition) the
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing (or convertible into or exercisable for securities
possessing) more than thirty-five percent (35%) of the total combined voting
power of the Corporation’s securities (as measured in terms of the power to vote
with respect to the election of Board members) outstanding immediately after the
consummation of such acquisition or series of related acquisitions, whether any
such

A-22





--------------------------------------------------------------------------------




acquisition involves a direct issuance from the Corporation or the acquisition
of outstanding securities held by one or more of the Corporation’s existing
stockholders, or
(iv)    a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
G.    Code shall mean the Internal Revenue Code of 1986, as amended.


H.    Common Stock shall mean the Corporation’s Class A common stock, with a par
value of $.01 per share.


I.    Compensation Committee shall mean the Compensation Committee of the Board
comprised of two (2) or more non-employee Board members.


J.    Corporation shall mean Cognizant Technology Solutions Corporation, a
Delaware corporation, and any corporate successor to all or substantially all of
the assets or voting stock of Cognizant Technology Solutions Corporation which
has by appropriate action assumed the Plan.


K.    Discretionary Grant Program shall mean the discretionary grant program in
effect under Article Two of the Plan pursuant to which stock options and stock
appreciation rights may be granted to one or more eligible individuals.


L.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.


M.    Exercise Date shall mean the date on which the Corporation shall have
received written or electronic notice of the option exercise.


N.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share of Common Stock at the close of regular
hours trading (i.e., before after-hours trading begins) on date on question on
the Stock Exchange serving as the primary market for the Common Stock, as such
price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global or Global Select Market) or as officially
quoted in the composite tape of transactions on any other Stock Exchange on
which the Common Stock is then primarily traded. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists. Notwithstanding the foregoing, should a different method of
Fair Market Value determination be required by applicable law or regulation of
the foreign jurisdiction in which the Award is to be made under the Plan, then
the Fair Market Value per share applicable to such Award shall be determined in
accordance with the law or regulations of the foreign jurisdiction in which that
Award is made.


O.    Foreign Taxes shall, for purposes of tax withholding by the Corporation
(or any Parent or Subsidiary employing the Optionee or Participant), mean any
income tax, employment tax, social insurance, payroll tax, contributions,
payment on account obligations or other amounts required to be withheld by the
Corporation (such Parent or Subsidiary) in connection with the issuance,
exercise, vesting or settlement of Award or the issuance of shares of Common
Stock thereunder.


P.    Good Reason shall, with respect to each Award made under the Plan, be
defined in accordance with the following provisions:


-    Good Reason shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.
-    In the absence of any other Good Reason definition in the Award Agreement
(or in any other agreement incorporated by reference into the Award Agreement),
Good Reason shall mean an individual’s voluntary resignation following (A) a
change in his or her position with the Corporation (or any Parent or Subsidiary)
which materially reduces his or her duties and responsibilities, (B) a change in
his or her reporting responsibilities so that such individual is required to
report to

A-23





--------------------------------------------------------------------------------




a person whose duties, responsibilities and authority are materially less that
those of the person to whom such individual previously reported, (C) a material
reduction in his or her aggregate level of compensation (including base salary,
fringe benefits and target bonus under any corporate-performance based bonus or
incentive programs), with a reduction of more than fifteen percent (15%) to be
deemed material for such purpose, or (D) a relocation of such individual’s place
of employment by more than fifty (50) miles, provided, however, that such
individual’s resignation for any of the foregoing reasons shall constitute an a
resignation for Good Reason only if the following requirements are satisfied:
(x) such individual provides written notice of the clause (A), (B) or (C) event
to the Corporation (or the Parent or Subsidiary employer) within sixty (60) days
after the occurrence of that event, (y) the Corporation (or the Parent or
Subsidiary employer) fails to take appropriate remedial action to remedy such
event within thirty (30) days after receipt of such notice and (z) such
individual resigns from his or her employment with the Corporation (or the
Parent or Subsidiary employer) within one hundred (120) days following the
initial occurrence of the clause (A), (B) or (C) event.
Q.    Incentive Bonus Program shall mean the incentive bonus program in effect
under Article Four of the Plan.


R.    Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.


S.    Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:
(i)    such individual’s involuntary dismissal or discharge by the Corporation
(or any Parent or Subsidiary) for reasons other than Cause or Misconduct, or


(ii)    such individual’s voluntary resignation for Good Reason.


T.    Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by a recipient of an Award, any unauthorized use or disclosure by
such individual of confidential information or trade secrets of the Corporation
(or any Parent or Subsidiary), or any other intentional misconduct by such
individual adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner. The foregoing definition shall
not in any way preclude or restrict the right of the Corporation (or any Parent
or Subsidiary) to discharge or dismiss such individual or any other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions, but such other acts or omissions shall not be deemed for purposes
of the Plan to constitute grounds for termination for Misconduct.


U.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.


V.    Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.


W.    Optionee shall mean any person to whom an option or stock appreciation
right is granted under the Discretionary Grant Program.


X.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


Y.    Participant shall mean any person who is issued (i) shares of Common
Stock, restricted stock units, performance shares, performance units or other
stock-based awards under the Stock Issuance Program or (ii) an incentive bonus
award under the Incentive Bonus Program.


Z.    Permanent Disability or Permanently Disabled shall mean the inability of
the Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
The determination of whether an Optionee or Participant has become Permanently
Disabled shall be made by the Plan Administrator based upon such medical or
other evidence as it may deem necessary and appropriate, and such determination
shall be conclusive and binding upon the Optionee or Participant.


AA.    Performance Goals shall mean any of the following performance criteria
upon which the vesting of one or more Awards under the Plan may be based: (i)
revenue or revenue growth, (ii) operating or net income, (iii) operating or net
income before acquisition related charges, net non-operating foreign currency
exchange gains or losses and/or charges for

A-24





--------------------------------------------------------------------------------




stock-based compensation and any taxes or fringe benefits incurred by the
Corporation (or any Parent or Subsidiary) in settlement of stock-based awards,
(iv) operating or net income before interest, taxes, depreciation, amortization
and/or charges for stock-based compensation and any taxes or fringe benefits
incurred by the Corporation (or any Parent or Subsidiary) in settlement of
stock-based-awards, (v) gross, operating or net profit margin, (vi) gross,
operating or net profit margin before acquisition related charges, net non-
operating foreign currency exchange gains or losses and/or charges for
stock-based compensation and any taxes or fringe benefits incurred by the
Corporation (or any Parent or Subsidiary) in settlement of stock-based awards,
(vii) earnings per share, either before or after acquisition related charges,
net non-operating foreign currency exchange gains or losses and/or charges for
stock-based compensation and any taxes or fringe benefits incurred by the
Corporation (or any Parent or Subsidiary) in settlement of stock-based awards,
(viii) return on assets, capital or stockholder equity, (ix) total stockholder
return, (x) cash flow, (xi) measures in terms of days sales outstanding or
accounts receivable outstanding, (xii) working capital, (xiii) market share,
(xiv) increases in customer base, (xv) cost reductions or other expense control
objectives, (xvi) market price of the Common Stock, whether measured in absolute
terms or in relationship to earnings or operating income or in relation to
various stock market or industry indicies, (xvii) budget objectives, (xviii)
working capital, (xix) mergers, acquisitions or divestitures, (xx) measures of
customer satisfaction, (xxi) productivity measures, (xxii) funds from
operations, (xxiii) operating efficiency, or (xxiv) economic value-added models.
Each performance criteria may be based upon the attainment of specified levels
of the Corporation’s performance under one or more of the measures described
above relative to the performance of other entities and may also be based on the
performance of any of the Corporation’s business units or divisions or any
Parent or Subsidiary. Each applicable Performance Goal may include a minimum
threshold level of performance below which no Award will be earned, levels of
performance at which specified portions of an Award will be earned and a maximum
level of performance at which an Award will be fully earned. Each applicable
Performance Goal may be structured at the time of the Award to provide for
appropriate adjustment for one or more of the following items: (A) asset
impairments or write-downs; (B) litigation judgments or verdicts and expenses
and settlement costs and expenses; (C) the effect of changes in tax laws or
regulations, accounting principles or other applicable laws, regulations or
provisions affecting reported results; (D) accruals for reorganization and
restructuring programs; (E) any extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Corporation’s annual report to shareholders for the applicable year; (F) the
operations of any business acquired by the Corporation or any Parent or
Subsidiary or of any joint venture in which the Corporation or any Parent or
Subsidiary participates; (G) the divestiture of one or more business operations
or the assets thereof; (H) the costs incurred in connection with such
acquisitions or divestitures or (I) non-operating foreign exchange gains or
losses.


BB.    Plan shall mean the Corporation’s Amended and Restated 2009 Incentive
Compensation Plan, as set forth in this document.


CC.    Plan Administrator shall mean the particular entity, whether the
Compensation Committee (or subcommittee thereof), the Board, the Special Award
Committee or the Secondary Board Committee, which is authorized to administer
the Discretionary Grant and Stock Issuance Programs with respect to one or more
classes of eligible persons, to the extent such entity is carrying out its
administrative functions under the Plan with respect to the persons under its
jurisdiction.


DD.    Plan Effective Date shall mean the June 5, 2009 date on which the Plan is
approved by the stockholders at the 2009 Annual Meeting.


EE.    Predecessor Plans shall mean (i) the Corporation’s Amended and Restated
1999 Incentive Compensation Plan, (ii) the Corporation’s Amended and Restated
Non-Employee Directors’ Stock Option Plan and (iii) the Corporation’s Amended
and Restated Key Employees’ Stock Option Plan, as each such plan is in effect
immediately prior to the 2009 Annual Meeting.
FF.    Secondary Board Committee shall mean a committee of one or more Board
members appointed by the Board to administer the Plan with respect to eligible
persons other than Section 16 Insiders.


GG.    Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.


HH.    Service shall mean the performance of services for the Corporation (or
any Parent or Subsidiary, whether now existing or subsequently established) by a
person in the capacity of an Employee, a non-employee member of the board of
directors or a consultant or independent advisor, except to the extent otherwise
specifically provided in the documents evidencing the option grant or stock
issuance. For purposes of the Plan, an Optionee or Participant shall be deemed
to cease Service immediately upon the occurrence of the either of the following
events: (i) the Optionee or Participant no longer performs services in any of
the foregoing capacities for the Corporation or any Parent or Subsidiary or (ii)
the entity for which the Optionee or Participant is performing such services
ceases to remain a Parent or Subsidiary of the Corporation, even though the
Optionee or Participant may

A-25





--------------------------------------------------------------------------------




subsequently continue to perform services for that entity. Service shall be
deemed to continue during a period of military leave, sick leave or other
personal leave approved by the Corporation for which the Optionee or Participant
is provided with a right to re-employment following such leave; provided,
however, that should such leave of absence exceed three (3) months, then for
purposes of determining the period within which an Incentive Option may be
exercised as such under the federal tax laws, the Optionee’s Service shall be
deemed to cease on the first day immediately following the expiration of such
three (3)-month period, unless Optionee is provided with the right to return to
Service following such leave either by statute or by written contract. Service
credit shall be given for vesting purposes for any period the Optionee or
Participant is on a leave of absence to the extent (i) the leave of absence does
not exceed three (3) months and the Optionee or Participant is provided with a
right to re-employment following such leave, (ii) required by law, or (iii)
expressly authorized by the Plan Administrator or by the Corporation’s written
policy on leaves of absence, as in effect from time to time.


II.    Special Award Committee shall mean a committee of one or more executive
officers appointed by the Board to administer the Plan with respect to eligible
employees other than members of such committee and Section 16 Insiders.


JJ.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or the New York Stock Exchange.


KK.    Stock Issuance Program shall mean the stock issuance program in effect
under Article Three of the Plan.


LL.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
MM.    10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).



A-26



